Citation Nr: 1529735	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of malaria.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for residuals of malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed below, the issues of entitlement to service connection for a bilateral eye disability and residuals of malaria are being reopened herein.  The underlying issues of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be contacted if further action on his part is required.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  In an unappealed December 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral eye disability and residuals of malaria.

3.  Additional evidence received over a year after the December 2003 rating decision, considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for a bilateral eye disability and residuals of malaria, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The December 2003 rating decision, which denied service connection for a bilateral eye disability and residuals of malaria, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103 (2014).

3.  The evidence received since the December 2003 rating decision is new and material as to the issues of service connection for a bilateral eye disability and residuals of malaria, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Initially, as to the new and material evidence claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to said issues.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With respect to the increased rating claim, a pre-decisional notice letter dated in August 2009 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  The Veteran was afforded VA examinations in September 2009 and April 2014.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate mental status examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2009 and April 2014 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for his PTSD throughout the appeal period.  The analysis in this decision has been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-5 (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-5]).  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned a GAF score of 62 as determined by the September 2009 VA examiner.  A GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an increased disability rating is not warranted at any time during the appeal period.

The Veteran was afforded a VA examination in September 2009, at which time the examiner noted that the Veteran is attending monthly group therapy and feels that he is doing better with anger and irritability since joining the group.  The Veteran indicated he was self-employed and continued to work at an automotive repair shop, which he and his wife manage together.  He had not missed work due to his mental health symptomatology.  The Veteran and his wife were noted to attend bible study on Wednesday nights and church on Sundays.  He reported doing yard work on Saturdays.  The Veteran indicated he has four adult children.  He reported that "[i]n the last few years, he has taken up playing baseball and basketball again, and he has enjoyed fishing for many years."  The examiner noted that the Veteran "is still a very active individual and certainly do[es] not look his 79 years."  The Veteran reported a history of problems with his temper, which have improved since being in treatment.  He had no history of violence or assaultiveness.  He did not endorse suicidal or homicidal ideation.  He demonstrated "no impairment of thought process or communication."  He was "a talkative individual but tends to stay on task with his discussions."  The examiner noted no delusions or hallucinations.  The Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He had no evidence of memory loss or impairment.  He did not endorse obsessive or ritualistic behaviors.  His speech was normal.  The Veteran did not report a history of panic attacks or depression.  He did not experience impaired impulse control, but endorsed a history of anxiety.  The Veteran did not report sleep impairment, aside from occasional nightmares.  He also endorsed intrusive thoughts and hypervigilance; "he often checks locks and checks his environment multiple times."

With respect to social and occupational functioning, the September 2009 VA examiner noted that the Veteran has major problems with irritability, anger, and trusting individuals.  The Veteran and his wife have been married for over fifty years and their relationship has been better since he has learned to appropriately resolve his anger issues.  The Veteran indicated that he and his wife separated for one year, many decades ago, as a result of his anger and irritability issues.  He continues to have some irritability, but it is not disruptive to his relationships at this time.  The Veteran reported that he has not missed work because of his psychological issues and is generally functioning fairly well with meaningful interpersonal relationships primarily with family members.  The examiner stated, "[h]is social functioning is only mildly impaired, but he interacts inappropriately [sic] with family members."  The examiner concluded, "[t]here is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation normal."  The examiner further noted that the Veteran has some symptoms of anxiety, suspiciousness, and mild sleep impairment.  He then opined that the Veteran's social relationships were most affected in the past by his PTSD, but appear to be more stable and improved due to treatment.  A GAF of 62 was assigned.

The Veteran was afforded a VA examination in March 2013 for the purposes of determining whether he was entitled to special monthly compensation based upon the need for aid and attendance of another person or housebound status.  At that time, it was noted that the Veteran had significant memory and cognitive problems.  He was diagnosed with dementia with memory impairment.  These findings were corroborated in an August 2013 examination performed by Dr. C.M.

A February 2014 VA geriatric psychiatry intake record noted that the Veteran has a history of cognitive impairment and depression.  The treatment provider noted that the Veteran's wife reported "a slow decline of [the Veteran's] cognitive ability in the last couple of years."  See the VA treatment record dated February 2014.  The Veteran is also less energetic and less interested in his normal activities.  The Veteran's spouse "is not sure of the temporal relationship to his cognitive decline, though it sounds like his mood changes appeared after memory impairment."  Id.  The Veteran is less engaged with his spouse, attends church less often, and reads less.  Upon testing, the Veteran endorsed a drop in many of his activities, low energy, and feelings of hopelessness, helplessness, emptiness, and boredom.  The Veteran "denies symptoms of PTSD when queried."  Id.  The treatment provider noted that the Veteran's cognitive functioning is consistent with dementia.  "His MRI showed diffuse volume loss and white matter changes which could indicate either vascular or Alzheimer's."  Id.  The Veteran was diagnosed with dementia, not otherwise specified (NOS), vascular versus Alzheimer's type; and depression, NOS, likely secondary to cognitive impairment.  Id.

The Veteran was afforded another VA psychological examination in April 2014, at which time the examiner diagnosed him with PTSD and unspecified neurocognitive disorder with secondary unspecified depression.  The examiner noted that the Veteran has been married for sixty years.  He has three adult children, with whom he maintains a positive relationship.  One of his children passed away last year.  The Veteran and his spouse reported that he also has a "highly positive relationship with his grandchildren and great-grandchildren as well."  The examiner noted that the Veteran "has not engaged in much social activity during the past few years, but he does continue to spend time with his extended family on a regular basis."  The Veteran owned a repair shop for nearly thirty years, but retired in 2011 and has not worked since that time.  He reports symptoms of nightmares, intrusive thoughts, avoidance-based coping strategies, as well as feelings of impatience, irritability, and anger that negatively affect his relationships.  The Veteran currently stays home most of the time; he reads, watches television, and engages with his spouse and other family members when they are present.  He does perform basic self-care, but his spouse manages his financial affairs and medications.  The Veteran's spouse reported that he sleeps much of the day, although this has improved since he began taking sertraline.  The examiner noted that the Veteran's "current functioning appears to be a significant decline from just a few years ago; his wife reported that she began to see these changes in 2011."

The April 2014 VA examiner noted the Veteran's history of anger and irritability, which has improved since being in treatment.  The Veteran has no history of violent behavior, and denied suicidal and homicidal ideation.  The Veteran's spouse reported that he still has difficulty trusting others and continues to have nightmares.  The Veteran reported feelings of depression related to his health decline.  The Veteran's spouse said that he has not been as happy as he used to be, and he no longer enjoys certain activities such as participating in church and singing in the choir.  Both the Veteran and his spouse agreed "he now has wonderful relationships with his family, and that, as a result of treatment, he is less reactively angry."  The Veteran reported "he doesn't engage in social activity very often and that he tries to avoid 'anything that causes frustration.'"

The April 2014 VA examiner noted that the Veteran endorsed hypervigilance; problems with concentration; depressed mood; anxiety; suspiciousness; impaired short and long term memory; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communications; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran "does report some ongoing [PTSD] symptoms including difficulty with trust, continued irritability (although it is better managed), and frequent nightmares."  He also continues to report intrusive thoughts and avoidance behaviors.  The Veteran is able to maintain activities of daily living including personal hygiene.  The examiner explained, "[h]is social functioning is impaired, but he continues to interact appropriately with family members.  There is no evidence of recent inappropriate behavior."  The examiner continued, "his thought process and communications are impaired, related to the development of a neurocognitive disorder in approximately 2011; this appears to be resulting in lapses in his cognition that may make his symptoms more readily apparent (i.e., intrusive memories of service-related events may surface more easily or there may be an increased frequency of nightmares...)."  The VA examiner concluded that the Veteran's level of overall occupational and social impairment is best described as, "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  Critically, the examiner noted, "[g]iven the significant decline in recent years, as evidenced by the discrepancy between reported levels of functioning during the 2009 [VA] examination and today's results, in this examiner's best clinical estimate, the majority of the impairment is due to the neurocognitive disorder and depression; PTSD symptoms appear to be consistent or slightly worse since the previous exam."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 4.3 (when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the favor of the claimant).  

In this matter, the evidence clearly demonstrates that the Veteran has undergone a significant decrease in social and occupational functioning throughout the appeal period, characterized as "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  However, the competent medical evidence of record shows that this decline in functioning is due solely to the Veteran's nonservice-connected disabilities; specifically, his diagnosed neurocognitive disorder with secondary depression.  Critically, the April 2014 VA examiner specifically stated that it is possible to differentiate between the symptoms of the Veteran's nonservice-connected unspecified neurocognitive disorder with secondary unspecified depressive disorder and his service-connected PTSD.  Specifically, the examiner explained that the Veteran's problems with cognition (complex attention, learning and memory, executive function, language, perceptual-motor skills, social cognitive, etc.) are attributable to his neurocognitive disorder.  The Veteran's feelings of sadness, anhedonia (loss of pleasure in activities), problems with sleep, fatigue, and problems with concentration are due to his depression.  To this end, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence clearly indicates that the Veteran's symptoms of cognitive impairment are attributable to his nonservice-connected neurocognitive disorder; additionally, symptoms of sadness and anhedonia are attributable to his nonservice-connected depressive disorder alone.  To the extent the Veteran and other laypersons such as his spouse contend otherwise, they are not competent to make such a determination, as attributing psychiatric symptomatology to a specific diagnosis requires medical expertise.  Accordingly, such symptomatology may not be considered in assigning a disability rating for PTSD.

When these symptoms are not considered, the Board concludes that a disability rating in excess of 30 percent is not warranted at any time during the appeal period because PTSD has not been shown to result in occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411.  Rather, the findings of the September 2009 and April 2014 VA examiners are, at most, indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as anxiety, suspiciousness, nightmares, hypervigilance, intrusive thoughts, anger and irritability.  The Veteran was shown to maintain social relationships with family members, and he participated in activities outside the home until his cognitive decline.  He has specifically testified that he prefers to be in the company of others.  See Board Hearing Transcript (Tr.) at 4.  Moreover, although it is undisputed that the Veteran experiences irritability as a result of his PTSD, the evidence does not suggest that this irritability rose to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating, or persistent danger of hurting self or others, as is contemplated for the assignment of a 100 percent rating.  Additionally, although the Veteran endorsed checking locks and his environment frequently (see Board Hearing Tr. at 4), there is no indication that this behavior interferes with his routine activities.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, total occupational and social impairment as a result of his PTSD has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a disability rating in excess of 30 percent at any time during the appeal period.  

Additionally, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, suspiciousness, nightmares, hypervigilance, intrusive thoughts, anger and irritability.  The current 30 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, review of the VA claims file demonstrates that the Veteran is unemployed; however, he has not indicated, nor does the evidence suggest, that he is unable to seek or maintain employment as a result of his PTSD.  Therefore, the Board finds that a claim for TDIU has not been raised.


III.  New and material evidence claims

In a December 2003 rating decision, the RO denied the Veteran's original claims of entitlement to service connection for a bilateral eye disability and residuals of malaria.  The Veteran was notified in writing of the RO's December 2003 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 2003 decision is final as to the bilateral eye disability and residuals of malaria claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Relevant evidence received more than one year since the December 2003 decision includes VA treatment records documenting the Veteran's complaints of night sweats, and the personal testimony of the Veteran and his spouse in support of the claims.

The Board notes that the Veteran testified he has experienced 'floaters' in his vision since a .50 caliber machine gun shell exploded in his face during his military service.  See the June 2015 Board Hearing Tr. at 7-9.  He also testified that he experienced chronic night sweats after he suffered from malaria during his military service.  Id. at 12-13.  Notably, the Veteran's spouse corroborated the Veteran's assertions of continuing symptomatology.  She testified that the Veteran has complained of a bilateral eye disability and night sweats throughout their sixty-two year marriage.  Id. at 11, 13.
The statements of the Veteran and his spouse relate to the previously unestablished link between said disabilities and his military service.  Accordingly, the standards under 3.156(a) are met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral eye disability is reopened; to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for residuals of malaria is reopened; to that extent only, the appeal is allowed.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.

With respect to the claim of entitlement to service connection for a bilateral eye disability, the Board observes that the Veteran was afforded a VA eye examination in September 2003, at which time the examiner determined that he did not suffer from a bilateral eye disability as a result of his conceded in-service injury.  Notably, however, the Veteran has since competently asserted that he suffers from floaters in his vision as a result of the in-service injury.  As such, the Veteran should be afforded another VA examination in order to determine the nature and etiology of any bilateral eye disability.  
As to the claim of entitlement to service connection for residuals of malaria, the Veteran has asserted that he suffers from residuals of malaria, including night sweats that he is competent to observe.  See, e.g., the June 2015 Board hearing transcript.  Moreover, VA treatment records confirm his complaints of night sweats.  See the VA treatment records dated January 2005, November 2009, and March 2010.  Accordingly, a VA examination is also warranted for this claim.  

Finally, upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. Thereafter, schedule the Veteran for a VA examination with an infectious disease specialist to determine the nature of any residuals of malaria.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should specifically identify any current residuals of malaria.  The examiner must specifically address the Veteran's assertions as to any symptoms he has attributed to his malaria/treatment thereof, including night sweats.  The examiner should address the known types of treatment for malaria and any known complications associated with them.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

3. Thereafter, schedule the Veteran for a VA ophthalmological examination to determine the nature and etiology of the claimed bilateral eye disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military eye symptomatology.

The examiner should either diagnose or rule out a current bilateral eye disability.

If any disability of the eyes is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disability had its clinical onset during active duty or is otherwise related to such service, to include the conceded injury from a .50 caliber machine gun shell exploding in the Veteran's face.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


